Citation Nr: 0421343	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  04-23 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to separate ratings for the right ear and left 
ear for service-connected tinnitus, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from October 1945 to October 
1948, September 1950 to August 1951, and April 1952 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In response to a July 9, 2004 motion from the veteran's 
authorized representative, this appeal has been advanced on 
the docket because of the veteran's age.  See Board of 
Veterans' Appeals:  Speeding Appellate Review for Aging 
Veterans, 68 Fed. Reg. 53,682 (September 12, 2003) (to be 
codified at 38 C.F.R. § 20.900(c)).


FINDING OF FACT

The original and revised versions of Diagnostic Code 6260 
authorize a single 10 percent rating for tinnitus, regardless 
of whether it is perceived in one ear, both ears, or in the 
head, and precludes the assignment of separate ratings for 
bilateral tinnitus.  


CONCLUSION OF LAW

Entitlement to separate ratings of 10 percent for the right 
ear and left ear for service-connected tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. §§ 
3.159, 4.87, Diagnostic Code 6260 (2003).






REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  
The Board, however, notes that in VAOPGCPREC 2-04, the VA 
General Counsel held as follows:  

Under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs is not required to provide notice 
of the information and evidence necessary to 
substantiate a claim for separate disability 
ratings for each ear for bilateral service-
connected tinnitus because there is no information 
or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by 
current Diagnostic Code (DC) 6260 and by the 
previous versions of DC 6260 as interpreted by a 
precedent opinion of the General Counsel that is 
binding on all Department officials and employees.  
VAOPGCPREC 2-04 at p. 4.

The Board notes that it is not the factual evidence that is 
dispositive of the present appeal, but rather an 
interpretation and application of a regulation that requires 
that a single rating be assigned for tinnitus.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (providing that where 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).  In 
VAOPGCPREC 5-04, the VA General Counsel further elucidated 
that under 38 U.S.C.A. §§ 5103(a), 5103A, VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
and VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim.  Accordingly, 
the Board will proceed with appellate review.  

By a rating decision dated in November 2002, the RO granted 
service connection for tinnitus and assigned an initial 
rating of 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002).  In January 2003, the veteran filed a claim for 
separate evaluations of 10 percent for each ear for service-
connected tinnitus.  

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. §§ 4.85-
4.87]  The former rating criteria provided a maximum 10 
percent rating for persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  The revised regulation provided 
a 
maximum 10 percent rating for recurrent tinnitus, regardless 
of its etiology.  A note following the revised diagnostic 
code indicates that a separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

The regulation was revised further in May 2003 to add two 
additional notes following the diagnostic code as follows:

Note (2): Assign only a single evaluation 
for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in 
the head.

Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.
68 Fed. Reg. 25,822, 25,823 (May 14, 2003) (effective from 
June 13, 2003).

In VAOPGCPREC 2-03, the VA General Counsel notes that 
"tinnitus is the perception of sound in the absence of an 
acoustic stimulus."  VAOPGCPREC 2-03 at p. 2 (citing The 
Merck Manual 665 (17th ed. 1999)).  The VA General Counsel 
referenced the notice of proposed rulemaking resulting in the 
amendment to Diagnostic Code 6260 in May 2003 for the medical 
explanation of tinnitus:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.
VAOPGCPREC 2-03 at p. 2 (citing Schedule for Rating 
Disabilities:  Evaluation of Tinnitus, 67 Fed. Reg. 59,033, 
59033 (Sept. 19, 2002) and Diseases of the Ear, H. Ludman, 
and T. Wright, 6th ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus.  Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)).

Based on this medical explanation, the VA General Counsel 
found that "the perception of noise is the disability 
identified in true tinnitus, and the source of this perceived 
noise is not in either or both ears.  The undifferentiated 
nature of the source of the noise that is tinnitus is the 
primary basis for VA's practice, as reflected in the notice 
of proposed rulemaking, of rating tinnitus as a single 
disease entity."  VAOPGCPREC 2-03, p. 3.  The VA General 
Counsel therefore determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  Accordingly, the veteran is not entitled to 
separate evaluations of tinnitus for each ear.    

The veteran's authorized representative maintains that 
application of the revised regulation promulgated in May 2003 
to the veteran's claim, creates a genuinely retroactive 
effect as its application extinguishes the veteran's right to 
benefits for periods before the regulation took effect on 
June 13, 2003.  The veteran's authorized representative also 
maintains that the veteran is entitled to separate 
evaluations for tinnitus of both ears based on VA regulation 
38 C.F.R. § 4.25(b) (2003), which notes that except as 
otherwise provided in the Rating Schedule, disabilities 
arising from a single disease entity are to be rated 
separately.

In VAOPGCPREC 7-03, the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  Of particular significance, the General 
Counsel held as follows with respect to Karnas: 

Karnas is inconsistent with Supreme Court and 
Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes 
while a claim is pending before the Department of 
Veterans Affairs (VA) or a court, whichever version 
of the statute or regulation is most favorable to 
the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  
Accordingly, that rule adopted in Karnas no longer 
applies in determining whether a new statute or 
regulation applies to a pending claim.  
VAOPGCPREC 7-03 at p. 17.

The Board finds that application of the May 2003 regulation 
to the veteran's claim does not have an illegal retroactive 
effect.  The notice of final rule notes the following:

This document amends the Department of Veterans 
Affairs (VA) Schedule for Rating Disabilities to 
state more explicitly the method of evaluation of 
tinnitus under diagnostic code 6260 in the portion 
of the rating schedule that addresses evaluation of 
disabilities of the ear.  The intended effect of 
this action is to codify current standard VA 
practice by stating that recurrent tinnitus will be 
assigned only a single 10-percent evaluation 
whether it is perceived in one ear, both ears, or 
somewhere in the head.  
See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 68 Fed. Reg. 25,822, 25,822 (May 14, 2003) 
(emphasis added).  

The VA General Counsel maintains that the amendment restated 
in more explicit
terms the rule reflected in prior VA regulations that only a 
single 10% rating for tinnitus is authorized regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  VAOPGCPREC 2-03.  As such, application of the May 
2003 regulation to the veteran's claim does not produce a 
disfavored retroactive effect.  VAOPGCPREC 7-03.

Moreover, while VA regulation 38 C.F.R. § 4.25(b) provides 
that disabilities arising from a single disease entity are to 
be rated separately, the assignment of separate ratings is 
dependent on a finding that the disease entity is productive 
of distinct and separate symptoms.  38 C.F.R. § 4.14 (2003); 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The evaluation 
of the same "disability" or the same "manifestations" 
under various diagnoses is not allowed.  Id.  As the 
precedential opinions from the VA General Counsel opinion 
make clear, the disease entity of "tinnitus" has but one 
symptom-the perception of sound in the brain without 
acoustic stimulus.  Since tinnitus does not produce separate 
and distinct symptoms, the assignment of separate ratings for 
the right and the left ear is not appropriate.

For the reasons and bases provided above, the Board finds 
that all versions of Diagnostic Code 6260 preclude the 
assignment of separate disability ratings for bilateral 
tinnitus and that 10 percent is the maximum rating available 
for tinnitus.  Accordingly, the veteran is not entitled to 
the relief sought on appeal.  

Finally, any limits on the veteran's employability due to his 
tinnitus were contemplated in the award of a 10 percent 
rating.  The Board finds that the evidence does not show that 
the veteran's tinnitus has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation or necessitated frequent periods of 
hospitalization during the course of this appeal.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such injuries and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1 (2003).  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003).  


ORDER

Entitlement to separate ratings of 10 percent for the right 
ear and left ear for service-connected tinnitus is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



